 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
       PENGBO XIAO, et al.,                                 Case No. C17-01581 RSM
 9
                      Plaintiffs,
10                                                          ORDER RE: MOTIONS IN LIMINE
                           v.
11
       FEAST BUFFET, INC.,
12     HELEN EMPLOYMENT AGENCY, and
       DOES 1-25,
13
                      Defendants.
14

15                                        I.      INTRODUCTION

16          This matter comes before the Court on Plaintiffs’ Motion in Limine (Dkt. #49) and

17   Defendant Feast Buffet, Inc. (“Feast Buffet”)’s Motions in Limine (Dkt. #50). For the reasons

18   set forth below, Plaintiffs’ Motion is GRANTED and Defendant, Feast Buffet, Inc.’s Motions

19   are GRANTED IN PART.

20                                      II.     LEGAL STANDARD

21          Parties may file motions in limine before or during trial “to exclude anticipated prejudicial

22   evidence before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2, 105

23   S. Ct. 460, 83 L.Ed. 2d 443 (1984). To resolve such motions, the Court is guided by Fed. R.


     ORDER RE: MOTIONS IN LIMINE
     PAGE - 1
 1   Evid. 401 and 403. Specifically, the Court considers whether evidence “has any tendency to

 2   make a fact more or less probable than it would be without the evidence,” and whether “the fact

 3   is of consequence in determining the action.” Fed. R. Evid. 401. The Court may exclude relevant

 4   evidence if “its probative value is substantially outweighed by a danger of one or more of the

 5   following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

 6   or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

 7                                          III.    DISCUSSION

 8      A. Plaintiffs’ Motion in Limine

 9          Plaintiffs move to exclude evidence or prevent reference to evidence that Plaintiffs

10   allegedly filed false income tax returns. Dkt. #49 at 2.

11          On June 4, 2019, Feast Buffet filed an untimely response to Plaintiffs’ Motion. Dkt. #55.

12   See Local Rules W.D. Wash. LCR 7(d)(4) (“Any opposition papers shall be filed and served no

13   later than the Monday before the noting date.”). The Court will nonetheless consider the

14   arguments raised in Defendant’s Response in the interest of judicial economy, given that parties’

15   evidentiary disputes will otherwise be raised during trial.

16          Plaintiffs argue that their alleged filing of false or inaccurate income tax returns and

17   information is not relevant to any of the claims or issues in the case or, alternatively, any

18   evidentiary value is substantially outweighed by the misleading effect it would have at trial. Dkt.

19   #49 at 3-5. Feast Buffet responds that Plaintiffs’ tax returns are not unfairly prejudicial and are

20   relevant to demonstrating that Plaintiffs willingly consented to Feast Buffet’s pay practices. Dkt.

21   #55 at 1-2.

22          The Court agrees with Plaintiffs that evidence of their alleged false income tax returns is

23   more prejudicial than probative of Plaintiffs’ willing submission to Feast Buffet’s nonpayment

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 2
 1   of wages and risks confusing the issues for the jury. Accordingly, the Court GRANTS Plaintiffs’

 2   Motion in Limine.

 3      B. Defendant’s Uncontested Motions in Limine 2–3, 5–10.

 4          Defendant has proposed eight (8) Motions in Limine which Plaintiff does not oppose.

 5   Dkt. #50 at 4-6, Dkt. #53 at 6–7. The Court notes Plaintiffs’ claim that Feast Buffet violated the

 6   Local Rule 7 meet-and-confer requirement by failing to raise all issues contained in its Motions

 7   in Limine prior to filing. See Dkt. #53 at 5-6 (citing Local Rules W.D. Wash. LCR 7(d)(4)).

 8   However, given that Plaintiffs do not oppose the majority of Defendant’s Motions, the Court

 9   declines Plaintiffs’ request to issue sanctions under Rule 11. Accordingly, the following

10   unopposed Motions in Limine are GRANTED, wherein parties agree to:

11                  2. Exclude evidence of an alleged threat received by Plaintiff Cai Mingfeng

12                       subsequent to quitting his employment with Feast Buffet;

13                  3. Exclude evidence, testimony, photographs or comments regarding the housing

14                       conditions that Defendants provided to Plaintiffs throughout their

15                       employment with Feast Buffet;

16                  5. Exclude any reference to the filing of parties’ motions in limine and the

17                       Court’s rulings on the same;

18                  6. Exclude all nonparty witnesses from the courtroom during the testimony of

19                       other witnesses;

20                  7. Provide the Court and each other 24-hour notice of an expected testifying

21                       witness or deposition transcript to be introduced at trial;

22                  8. Not use any exhibits not admitted before or during trial in arguments absent

23                       prior ruling by the Court or with the consent of counsel;

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 3
 1                  9. Not make prejudicial comments, arguments or evidence preserved before the

 2                      jury regarding pre-trial motions, and not attempt to introduce evidence that

 3                      has been excluded. The Court shall instruct the jury to disregard prejudicial

 4                      comments, arguments or evidence regarding pre-trial motions and excluded

 5                      evidence;

 6                  10. Exclude evidence of settlement discussions or offers to compromise.

 7      C. Defendant’s Contested Motions in Limine, 1 and 4

 8          Defendant has proposed two (2) Motions in Limine, to which Plaintiff has objected. Dkt.

 9   #50 at 2-3, 5; Dkt. #53 at 3-5. The Court addresses each of these motions below.

10                  1. Wage and Hour Claims Raised After Plaintiffs’ Employment

11          Defendant moves to exclude “wage and hour claims made after plaintiffs’ employment,

12   by any persons other than plaintiffs, or settlement of any such claims.” Dkt. #50 at 2. Defendant

13   argues that such claims made by other employees, or resolution of such claims, “are irrelevant to

14   claims made by Plaintiffs to this case,” and that any minimal probative value is substantially

15   outweighed by a danger of unfair prejudice, confusing the issues, misleading the jury, and undue

16   delay. Dkt. #50 at 3.

17          Plaintiffs respond that evidence of Feast Buffet’s settlement of other claims is directly

18   relevant to whether Defendants “willfully” deprived Plaintiffs of wages, which affects the length

19   of the statute of limitations applied to Plaintiffs’ claims under the Fair Labor Standard Act

20   (“FLSA”). Dkt. #53 at 3. Plaintiffs also respond that Feast Buffet’s settlement of other claims

21   is relevant to Plaintiffs’ state law claims, given that Plaintiffs are entitled to double damages and

22   fees under RCW 49.52.070 if they can demonstrate that the employer paid lower wages “willfully

23   and with intent to deprive” what was owed to Plaintiffs under the statute. Id. at 4.

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 4
 1          While the Court agrees with Plaintiffs that wage-related claims made by Feast Buffet

 2   employees other than Plaintiffs could directly bear on the question of “willfulness” of Feast

 3   Buffet’s alleged wage violations, such evidence is only relevant for claims raised prior to

 4   Plaintiffs leaving their employment with Feast Buffet. For any claims made after Plaintiffs left

 5   Feast Buffet, the Court agrees with Defendant that evidence of such claims is not relevant or

 6   probative of Feast Buffet’s intent, knowledge or willfulness regarding compensation practices

 7   during Plaintiffs’ employment. For the same reason, settlement of any claims raised after

 8   Plaintiffs’ employment with Feast Buffet is not relevant.

 9          Accordingly, the Court GRANTS Defendant’s Motion in Limine No. 1.

10                  4. Defendant’s Assets, Income, Financial and Tax Information

11          Defendant next moves to exclude evidence of their income, assets, financial and tax

12   information on the basis that such records are irrelevant and inadmissible. Dkt. #50 at 5.

13   Defendant argues that Plaintiffs are not making any claims wherein there would be a basis for

14   punitive damages, which account for a defendant’s financial status or ability to pay. The

15   compensatory damages sought are merely to make the plaintiff whole. See Geddes v. United Fin.

16   Group, 559 F.2d 557, 560 (9th Cir. 1977). Plaintiffs respond that Feast Buffet’s tax returns are

17   relevant to the inquiry of whether Feast Buffet made more than $500,000 in the year preceding

18   the filing of this lawsuit—a fact that would qualify Feast Buffet as a “covered enterprise” under

19   the FLSA. Dkt. #53 at 5. If a company has enterprise coverage, then its employees are protected

20   by the FLSA regardless of whether their work involves them in interstate commerce. 29 U.S.C.

21   §§ 206, 207.

22          Given that parties dispute whether Feast Buffet is covered by FLSA’s enterprise

23   coverage, see Dkt. #26 at 2, ¶ 8, the Court agrees with Plaintiffs that evidence of Feast Buffet’s

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 5
 1   financial and tax information is relevant to determining the type of coverage under FLSA

 2   afforded to Plaintiffs during their employment at Feast Buffet.

 3          Accordingly, the Court DENIES Defendant’s Motion in Limine No. 4.

 4                                         IV.    CONCLUSION

 5          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

 6   finds and ORDERS that Plaintiffs’ Motion in Limine (Dkt. #49) is GRANTED and Defendant,

 7   Feast Buffet, Inc.’s Motions in Limine (Dkt. #50) are GRANTED IN PART as stated above.

 8

 9          DATED this 14th day of June 2019.

10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 6
